      Case 3:19-cv-02025-RAM Document 9 Filed 11/27/19 Page 1 of 11



                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO



 In RE:   Ryan Thomas Bechard,

       Appellant                         CIVIL NO. 19-2025 (RAM)




                          OPINION AND ORDER

     Pending before the Court are Appellant Ryan Thomas Bechard’s

(“Bechard” or “Appellant”) Emergency Motion to Expedite Appeal

Under FRBP 8013(A)(2)(B) And 28 USCS §1657(a) (“Emergency Motion

to Expedite Appeal”) at Docket No. 4; Motion for Final Decree Under

Equity Rule 17 (“Motion for Final Decree”) at Docket No. 5, and

Emergency Motion for Suspension of Rules In Part VIII Under Rule

8028, 8026(b) and 9029(b) (“Emergency Motion for Suspension of

Rules”) at Docket No. 8. For the reasons set forth below, the

Motions at Docket Nos. 4, 5 and 8 are hereby DENIED.

                          I.    LEGAL STANDARD

     A. Emergency Motions under Fed. R. Bankr. P. 8013(d)

     Under the Federal Rules of Bankruptcy Procedure, a “motion to

expedite appeal” of a Bankruptcy Court ruling may be filed as an

emergency motion. See Fed. R. Bankr. P. 8013(a)(2)(B). Emergency

motions must comply with Fed. R. Bankr. P. 8013(d). See In re

Abengoa Bioenergy Biomass of Kansas, LLC, 589 B.R. 731, 741 n. 12
      Case 3:19-cv-02025-RAM Document 9 Filed 11/27/19 Page 2 of 11
Civil No. 19-2025 (RAM)                                               2


(D. Kan. 2018); McCallan v. Wilkins for Debtors Allegro Law, LLC,

2018 WL 1384107, at *1 n.1 (M.D. Ala. 2018). Further, noncompliance

with the requirements of Fed. R. Bankr. P. 8013(d) when filing an

emergency motion may warrant denial of said motion. See In re

Pulliam, 2015 WL 3889448, at *2 (C.D. Cal. 2015).

     Pursuant to Fed. R. Bankr. P. 8013(d), an “emergency motion”

must meet the following criteria:

(d) Emergency motion
  (1) Noting the emergency
   When a movant requests expedited action on a motion because
   irreparable harm would occur during the time needed to consider
   a response, the movant must insert the word “Emergency” before
   the title of the motion.
  (2) Contents of the motion
   The emergency motion must
     (A) be accompanied by an affidavit setting out the nature of
     the emergency;
     (B) state whether all grounds for it were submitted to the
     bankruptcy court and, if not, why the motion should not be
     remanded for the bankruptcy court to consider;
     (C) include the e-mail addresses, office addresses, and
     telephone numbers of moving counsel and, when known, of
     opposing counsel and any unrepresented parties to the appeal;
     and
     (D) be served as prescribed by Rule 8011.
  (3) Notifying opposing parties
   Before filing an emergency motion, the movant must make every
   practicable effort to notify opposing counsel and any
   unrepresented parties in time for them to respond. The affidavit
   accompanying the emergency motion must state when and how notice
   was given or state why giving it was impracticable. Fed. R.
   Bankr. P. 8013(d).
      Case 3:19-cv-02025-RAM Document 9 Filed 11/27/19 Page 3 of 11
Civil No. 19-2025 (RAM)                                               3


                              II.   ANALYSIS

   A. Emergency Motions (Docket Nos. 4 and 8)

     While Bechard did include the word “Emergency” before the

title of his motions at Docket No. 4 and 8, in both instances, he

failed to file an affidavit explaining the nature of the emergency

and failed to state whether the grounds for the emergency motion

were submitted to the bankruptcy court. Other District Courts have

held that this suffices to deny an emergency motion. See In re

Pulliam, 2015 WL 3889448, at *2 (“Appellant's declaration did not

contain the information specified by Fed. R. Bankr. P. 8013(d),

and Appellant did not attach the Notice of Appeal or the Order.[…]

[T]he Court [DENIES] Appellant's Emergency Application to Advance

Hearing Date.”); compare with In re Brampton Plantation, LLC, 2012

WL 707062, at *6 (S.D. Ga. 2012) (holding that even if Appellant

failed to file an affidavit, they “attached a copy of the notice

for the foreclosure sale. […] [Which] informs the Court of the

nature of the emergency.”) As Bechard did not explain in the

Motions at Docket Nos. 4 and 8, via affidavit or any other

document, why “irreparable harm” would occur if they were not

attended to in an expedited manner, the Motions do not comply with

Fed. R. Bankr. P. 8013(d) and are hereby DENIED.
       Case 3:19-cv-02025-RAM Document 9 Filed 11/27/19 Page 4 of 11
Civil No. 19-2025 (RAM)                                                     4


      i.      Other Issues Regarding Emergency Motion to Expedite
              Appeal (Docket No. 4)

      Appellant’s Emergency Motion to Expedite Appeal at Docket No.

4 also fails to comply with Bankruptcy Rule 8013(a)(2)(B) and 28

USCS § 1657(a). Fed. R. Bankr. P. 8013(a)(2)(B) explains that a

motion to expedite an appeal must include an explanation as to

“what justifies considering the appeal ahead of other matters.”

Similarly, 28 USCS § 1657(a) states that “the court shall expedite

the consideration of any action […]         if good cause therefore is

shown.” Pursuant to this statute, “‘good cause’ is shown if a right

under the Constitution of the United States or a Federal Statute

[…] would be maintained in a factual context that indicates that

a   request   for   expedited   consideration   has   merit.”   28   USCS   §

1657(a).

      Here, Bechard neither included a justification as to why an

expedited appeal was proper nor did he show “good cause” as to why

his appeal should be expedited. Merely stating that his “rights

guaranteed under the Constitutions are at stake as an indenture

trustee to Congress municipal corporations,” without any factual

context, is insufficient to justify an expedited appeal. (Docket

No. 4 at 1). See Satterlee v. Comm'r of Internal Revenue Serv.,

2019 WL 2236091, at *4 (W.D. Mo. 2019) (denying plaintiff’s request

for an expedited proceeding under 28 U.S.C. §1657 because plaintiff

did not include a “reasonable inference” that there was good cause
       Case 3:19-cv-02025-RAM Document 9 Filed 11/27/19 Page 5 of 11
Civil No. 19-2025 (RAM)                                                    5


to expedite his proceeding); Morrison v. Thaler, 2013 WL 1453605,

at *2 (N.D. Tex. 2013) (same); DSP Acquisition, LLC v. Free Lance-

Star Pub. Co. of Fredericksburg, VA, 512 B.R. 808 (E.D. Va. 2014)

(holding that an expedited appeal of bankruptcy opinion was not

warranted absent showing of irreparable harm).

      ii.    Other Issues Regarding Emergency Motion for Suspension
             of Rules (Docket No. 8)

      Aside from not complying with Fed. R. Bankr. P. 8013(d), the

Emergency Motion for Suspension of Rules at Docket No. 8 is also

DENIED on its face. While Bechard characterizes the fact that he

must issue a statement of issues as part of the record on appeal

as “meaningless and pointless in an uncontested case not having an

appellee,” this Court strongly disagrees. (Docket No. 8 at 1). 1

      On November 8, 2019, the Court issued an Order instructing

Appellant to comply with Fed. R. Bankr. P. 8009. (Docket No. 7).

In his Motion, Bechard requests that the Court, pursuant to Fed.

R. Bankr. P. 8028, suspend the application of the rules set forth

in   Part   VIII   of   the   Federal   Rules   of   Bankruptcy   Procedure,

including Fed. R. Bankr. P. 8009, which instructs an appellant on

the documents they must include on a record of appeal. (Docket No.

8 at 1-2). Bechard however cites no authority supporting his

position that filing a statement of issues is “pointless.” Thus,

as another Court within the First Circuit noted, “[l]itigants


1 The Court notes that Bechard did send his “designation of items” to the
Bankruptcy Court. (Docket No. 8 at 1 and Docket No. 8-2).
      Case 3:19-cv-02025-RAM Document 9 Filed 11/27/19 Page 6 of 11
Civil No. 19-2025 (RAM)                                                  6


cannot choose whether to comply with court orders based on their

own whim and fancy.” Malinou v. Seattle Sav. Bank, 2007 WL 2323124,

at *1 (D.R.I. 2007).

     Moreover, failure to file a statement of issues could lead to

dismissal of his appeal. The Federal Rules of Bankruptcy Procedure

authorize the district court to dismiss an appeal if the appellant

does not comply with the rules. Rule 8003 provides that “[a]n

appellant's failure to take any step other than the timely filing

of a notice of an appeal does not affect the validity of the

appeal, but is ground only for the district court ... to act as it

considers appropriate, including dismissing the appeal.” Fed. R.

Bankr. P. 8003(a)(2). Hence, failure to file any document required

by the rules, such as a statement of issues, can warrant dismissal

of an appeal. See In re Weiss, 111 F.3d 1159, 1173 (4th Cir. 1997).

Accordingly, courts have held that failing to file a statement of

issues may warrant dismissal of an appeal. See In re 199 E. 7th

St. LLC, 2017 WL 2226592, at *2 (S.D.N.Y. 2017) (failure to file

a designation of items and a statement of issue, after being

ordered to show cause, warranted dismissal); M.A. Baheth & Co. v.

Schott, 118 F.3d 1082, 1083 (5th Cir. 1997)(upholding dismissal of

appeal for failure to file statement of issues ); McKenna v. U.S.

Trustee,   177   B.R.   755   (D.R.I.   1994)   (bankruptcy   appeal   was

dismissed for failure to prosecute where appellant failed to file
      Case 3:19-cv-02025-RAM Document 9 Filed 11/27/19 Page 7 of 11
Civil No. 19-2025 (RAM)                                               7


a designation of record and a statement of issues and also failed

to justify his noncompliance with Bankruptcy Rules).

     Although dismissal under Rule 8001 of the Federal Rules of

Bankruptcy Procedure (now Fed. R. Bankr. P. 8003) is a harsh

sanction, this District has held that it is proper if appellants

were negligent in their failure to timely file required documents.

See In re Advance Cellular Sys., Inc., 262 B.R. 10 (D.P.R. 2001)

(dismissing bankruptcy appeal as sanction for appellant's delay in

filing designation of items and statement of issues in accordance

with Rule 8009 deadline, where appellants missed deadline by more

than forty (40) days, where their conduct prejudiced debtor and

efficient administration of justice, and where they lacked an

explanation for delay); see also Rivera-Siaca v. DDC Operating,

Inc., 416 B.R. 9, 17 (D.P.R. 2009). Further, In re Advance Cellular

Sys., Inc. references multiple factors that Circuit Courts of

Appeals use to determine whether an infraction to procedural rules

warrants dismissal of a bankruptcy appeal. See generally In re

Advance Cellular Sys., Inc., 262 B. R. at 14 (citing In re

Bulic, 997 F.2d 299, 302 (7th Cir. 1993) and In re CPDC Inc., 221

F.3d 693, 699 (5th Cir. 2000)). These factors include analyzing

whether the movant acted in bad faith, whether the appellant

explained reasons for their delay and whether the delay prejudiced

other parties. See In re Advance Cellular Sys., Inc., 262 B. R. at

14 (citing In re SPR Corp., 45 F.3d 70, 72 (4th Cir. 1995)).
         Case 3:19-cv-02025-RAM Document 9 Filed 11/27/19 Page 8 of 11
Civil No. 19-2025 (RAM)                                                            8


     As Appellant has not provided the Court with sufficient

justification as to why he should not have to file a statement of

issues and why the Court should suspend rules such as Fed. R.

Bankr. P. 8009, Appellant is ORDERED to file a statement of issues

by December 11, 2019. He is further warned that not doing so could

lead to the dismissal of his appeal.

     Lastly, in his Motion for Suspension of Rules, Bechard cites

several     bankruptcy       cases     which     state    that   “jurisdictional

provisions of the Bankruptcy Reform Act of 1978 do not apply in

cases filed under Bankruptcy Act of 1898.” (Docket No. 8 at 2)

(citing Matter of KDI Corp., 18 B.R. 378, 379 (S.D. Ohio 1982)).

However, the Bankruptcy Reform Act of 1978, as amended, had an

effective date of October 1, 1979. See In re Westby, 473 B.R. 392,

417 (Bankr. D. Kan. 2012), aff'd, 486 B.R. 509 (B.A.P. 10th Cir.

2013) (quoting In re Foth, 2007 WL 4563434, at *4 (Bankr. D. Kan.

2007))         (“[W]hen         the Bankruptcy Reform Act of 1978 became

effective on October 1, 1979, Congress expressly repealed the prior

bankruptcy statute.”); see also In re G. V. Lewellyn & Co., Inc.,

1989 WL 1684532, at *11 (Bankr. S.D. Iowa 1989), aff'd sub nom. In

re   Lewellyn     &   Co.,     Inc.,     929     F.2d    424   (8th     Cir.   1991)

(“The Bankruptcy Reform Act of 1978 expressly                  stated     that   it

applied       only     in       cases          filed     after October 1, 1979,

the effective date of          the      Act. Bankruptcy Reform Act of 1978,

Pub.L. No. 95–598, §§ 402, 403, 92 Stat. 2549, 2682–83 (1978).”).
         Case 3:19-cv-02025-RAM Document 9 Filed 11/27/19 Page 9 of 11
Civil No. 19-2025 (RAM)                                                      9


As the case at bar was filed on August 14, 2019 (Docket No. 1-4),

nearly forty (40) years after the effective date of the Bankruptcy

Reform Act of 1978, as amended, this Court concludes that the

current case does not fall under the Bankruptcy Act of 1898.

Therefore, Appellant’s reliance on cases applying the Bankruptcy

Act of 1898 is misplaced.

      B. Motion for Final Decree (Docket No. 5)

       In his Motion for Final Decree, Appellant requests that the

Court issue a final decree for the relief sought within the

Complaint. Bechard focuses his Motion on Equity Rule 17 which

provides defendants thirty (30) days to reply to a “Bill Pro

Confesso,” and which he alleges Defendants failed to do. (Docket

No. 5 at 1). This Court found during its research that the most

recent federal case which had Equity Rule 17 and its thirty-day

cooling off period at issue was Sec. Tr. & Sav. Bank of San Diego

v. Walsh, 91 F.2d 481, 483 (9th Cir. 1937). Thus, it is safe to

say     that   Equity   Rule   17   was   duly   set   aside    due   to   the

implementation of the Federal Rules of Civil Procedure in 1938, in

particular by Fed. R. Civ. P. 55. See Fed. R. Civ. P. 55 advisory

committee’s note to 1937 adoption (“This represents the joining of

the equity decree pro confesso (former Equity Rules 12 (Issue of

Subpoena--Time for Answer), 16 (Defendant to Answer--Default--

Decree Pro Confesso ), 17 (Decree Pro Confesso to be Followed by

Final     Decree--Setting      Aside      Default),    29      (Defenses--How
     Case 3:19-cv-02025-RAM Document 9 Filed 11/27/19 Page 10 of 11
Civil No. 19-2025 (RAM)                                                               10


Presented), 31 (Reply--When Required--When Cause at Issue) ) and

the judgment by default now governed by U.S.C., Title 28, [former]

§ 724 (Conformity act).”); see also Lewis El v. Office of CO

Governor, 774 F. App'x 501, 503 n. 2 (10th Cir. 2019) (“For the

same reason, Federal Rule of Civil Procedure 55 — which governs

default judgment—applies in equity actions. The default judgment

procedure       specified       in         that rule         [Rule     55] replaces

the equity decree pro confesso [including Equity Rule 17].”) Thus,

there is no question that Bechard’s “final decree” request falls

under Fed. R. Civ. P. 55 and not under the Federal Equity Rules.

     However,    even   when    seen       in   the   most    favorable      light    to

Bechard, the application of Fed. R. Civ. P. 55 does not do him any

favors either. Here, Appellees are the Federal Government of the

United States of America and “United States Corporations and

Securities.”     When   seeking      an     entry     of    default    against       the

Government, the Court must apply Fed. R. Civ. P. 55(d) which

states: “A default judgment may be entered against the United

States,   its   officers,      or    its    agencies       only   if   the   claimant

establishes a claim or right to relief by evidence that satisfies

the court.” The First Circuit has made clear however that “[t]he

disfavor in which such [default] judgments are held is especially

strong in situations where […] the defendant is the government.”

Stewart v. Astrue, 552 F.3d 26, 28 (1st Cir. 2009). Moreover, as

a leading treatise of federal civil procedure contends “when the
      Case 3:19-cv-02025-RAM Document 9 Filed 11/27/19 Page 11 of 11
Civil No. 19-2025 (RAM)                                                11


government's default is due to a failure to plead or otherwise

defend [as allegedly occurred here], the court typically either

will refuse to enter a default or, if a default is entered, it will

be set aside.” See Charles A. Wright et al., Federal Practice and

Procedure, 10A Fed. Prac. & Proc. Civ. § 2702 (4th ed. 2019).

   Accordingly, this Court will not issue a final decree against

the Federal Government at this time. The Motion for Final Decree

Under Equity Rule 17 is DENIED.

                             III. CONCLUSION

     For the reasons set forth above, Appellant’s Emergency Motion

to Expedite Appeal (Docket No. 4), Motion for Final Decree (Docket

No. 5) and Emergency Motion for Suspension of Rules (Docket No. 8)

are all DENIED. The Court hereby ORDERS Appellant to file a

statement of issues by December 11, 2019.

IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 27th day of November 2019.

                                  S/ RAÚL M. ARIAS-MARXUACH
                                  United States District Judge
